Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the claim objections
Applicant’s arguments, see p. 4 of Applicant’s response, filed 22 Feb 2021, with respect to the claim objections pertaining to abbreviations have been fully considered and are persuasive in light of Applicant’s amendments. The objections to claims 3, 13, 12, and 15 have been withdrawn. 
Regarding the claim interpretation
Applicant’s arguments, see pp. 4-5 of Applicant’s response, filed 22 Feb 2021, with respect to the interpretation of claim 7 have been fully considered but they are not persuasive. Claim 7 recites that a manual evaluation must be performed “if there is a mismatch between the first and the second information” (emphasis added). If the mismatch does not exist, then the manual evaluation does not occur. Therefore, if a comparison between the first and second information is performed, the claim is met even if no manual evaluation is disclosed. For these reasons, Applicant’s arguments are not persuasive. Nevertheless, the art based rejections in the action mailed 21 Aug 2020 included disclosure of this element. 
Regarding the rejection under 35 USC 112(b)
Applicant’s arguments, see p. 4, with respect to the rejection of claim 2 under 35 USC 112(b) have been fully considered and are persuasive in light of Applicant’s amendments. The rejection of claim 2 has been withdrawn. 
Regarding the rejection under 35 USC 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that requiring “the performer to manually, physically inspect the items that have been scanned to confirm the identity” is not a mental process. Applicant’s remarks, p. 5, last paragraph. This is not persuasive. As set forth in MPEP 2106.05(d)(III) a mental process is one that “can be performed in the human mind, or by a human using a pen and paper.” These mental processes include “observations, evaluations, judgments, and opinions.” Moreover, “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” MPEP 2106.05(d)(III) citing Gottschalk v. Benson, U.S. 63, 67, 65, 175 USPQ2d 673, 674-75, 674. Here, Applicant’s assertion that the performer must “manually, physically inspect the items” is comparable to using a physical aid. The ultimate solution – the goal of the manual, physical inspection – is recited in the claim language as “performing an evaluation.” Performing an evaluation is explicitly identified in the MPEP and related jurisprudence as a mental process. Similarly, comparing data from one source to data from another sources is at least one of an observation, evaluation, judgment, or opinions. Thus the entire limitation is a recitation of a mental process.
Applicant next asserts that the prior examiner has not analyzed the limitation under the second prong, and that the mental process is integrated into a practical application. Applicant’s remarks, p. 6, first three paragraphs (including block quote). As an initial matter, Applicant has merely restated the claim language and made a conclusory assertion that the claim results in a practical application. Moreover, the claims were analyzed under prong 2 on p. 8 of the 21 Aug action. Applicant asserts that “the claim includes other limitations that are not categorical 
Regarding the rejection under 35 USC 102/103
Applicant’s arguments with respect to claims 11, 12, and 15 have been fully considered but they are not persuasive. Applicant asserts that claims 11, 12, and 15 are not anticipated by Zhu, and that no rejection of claim 12 was provided. Applicant’s remarks, p. 6. This is not persuasive. There is no outstanding anticipation rejection under 35 USC 102, and a rejection of claim 12 was provided on p. 14 of the action mailed 21 Aug 2020. Therefore, Applicant’s arguments are not persuasive. 
Applicant asserts that claim 4 was not rejected. Applicant’s remarks, p. 7. This is not persuasive. A rejection for claim 4 was provided on p. 15 of the 21 Aug action, as being unpatentable over Zhu in view of Matsen and Ghisa. 
Applicant next asserts that Zhu does not disclose or suggest claim 11 as amended. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, claim 11 has been amended to include the subject matter of claim 12, which was also rejected under Zhu 
Applicant next asserts that there was no showing how or why one of ordinary skill in the art would combine the references for the rejections of claim 2, and that the rejection relies upon impermissible hindsight. Applicant’s remarks, pp. 7-8. Applicant repeats this argument for each combination of Zhu with any of the secondary or tertiary references. Applicant’s remarks, pp. 7-8. This is not persuasive. Motivations to combine were provided for each combination of references, including for claim 2. See, for example, pp. 11-13, 15-18, and 20-21. Moreover, “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning,” but such reconstruction is proper “so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure.” MPEP 2145(X)(A), citing In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant has failed to set forth which knowledge is alleged to have been gleaned only from Applicant’s disclosure, merely asserting that “[t]he Examiner is using Applicant’s claims as a road map to pick and choose from the cited references,” and that it “is improper hindsight under 35 U.S.C. §103.” See at least Applicant’s remarks, p. 8. Therefore, Applicant’s arguments are not persuasive. The rejections have been updated to reflect amended claim language, and are otherwise maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 depends from claim 12, which has been canceled. For the purposes of examination, claim 13 is being interpreted as depending from claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 7-10 recite a process, which is a statutory category. 
Step 2A, prong 1: Claim 7 recites preparing at least one carton with a plurality of RFID tagged items; reading the plurality of RFID tagged items by at least one RFID reader to get a first information; sending the first information to a reader of a processing unit; comparing a second information retrieved from a database to the first information and if there is a mismatch between the first and the second information manually performing an evaluation. “Comparing a second information retrieved from a database to the first information and if there is a mismatch between 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements or insignificant extra-solution activity. Specifically, the recited solution is comparing the first and second information and inducing manual intervention in the event of a mismatch. Preparing the carton with tagged items, reading the tagged items to get the first information, and sending the first information to a reader constitutes adding insignificant extra-solution activity. See at least MPEP 2106.05(g). These steps are performed by an RFID tag, and RFID reader, and a processor, which are all generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using generically recited computing elements and functionality. Placing RFID tags on items to be tracked and scanning the tags to obtain tracking information is mere data gathering, and as such constitutes well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: dependent claims 8-10 further define the abstract idea. Claim 8 recites a tool by which the reading is to be accomplished; claim 9 recites a point in the process in which the reading is to be executed; and claim 10 recites that one carton might represent several units. These steps constitute rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: claims 9 and 10 do not recite additional elements and are therefore subject to the analysis of claim 7. Claim 8 recites a scanner for reading the RFID tags. A scanner is a generically recited computing element. The combination of this additional element is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using generically recited computing elements and functionality. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and in view of E. P. Publication No. 3 065 091 to Ghisa et. al. (“Ghisa”).
Claim 1:
Zhu discloses the following elements:
A process for radio frequency identification (RFID) certification of carton content, the process comprising:
preparing a carton with at least one RFID-tagged item; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0021] items are collected within a container; [0024] item tags are RFID tags)
placing the carton into a RFID read  ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0024] reader interrogates tags to retrieve item information)
sending a signal through at least one antenna of the RFID read  ([0036] integrity tag includes an antenna, identified as element 30 in Fig. 2; [0024] reader interrogates tags; see Fig. 1 which shows an antenna on the reader, depicted by the same symbol as antenna 30 in Fig. 2)
communicating with a processing unit; ([0036] integrity tag includes controller, communication unit, and memory; [0028] reader may interrogate item tags and store item level information on the integrity tag)
printing a label; ([0026] integrity tag may also be a printed barcode label correlated to item tag information)
and applying the label to the carton, . ([0026] printed barcode label may be applied to carton)
As recited, Applicant’s claim imparts very little structural relationship between the elements. For example, the claim language as recited is met by the integrity tag having the processing unit because the recitation is merely that the process includes communicating with a processing unit. Nevertheless, Matsen discloses that the RFID chamber is in communication with a server and a computing device having a processing system. See Matsen Fig. 1, paragraph [0016]. Matsen also discloses that the RFID chamber has at least one antenna in paragraph 
Zhu discloses that the integrity data may be included on an RFID tag or a printed barcode label. Neither Zhu nor Matsen explicitly disclose that the label may include a QR code. However, Ghisa discloses that a product authentication tag may include an RFID element and a QR code. Ghisa, paragraphs [0026]-[0027]. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the two layer label of Ghisa for the integrity tag of Zhu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 3:
Zhu in view of Matsen and Ghisa discloses the elements of claim 1, above. Zhu also discloses:
wherein communicating with the processing unit further comprises initiating a lookup for a carton identification (ID), and retrieving data from a database regarding the at least one-RFID tagged item. ([0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0045] reader may obtain item information from a database or other system)

Zhu in view of Matsen and Ghisa discloses the elements of claim 1, above. Zhu also discloses:
wherein the label is a RFID Pack Certification Label. ([0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0026] integrity tag is an RFID tag)

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”).
Claim 11:
Zhu discloses the following elements:
An aggregate process for radio frequency identification (RFID) certification of carton content, the process comprising: ([0006]-[0007] tracking a plurality of items using RFID technology)
providing at least one carton labeled with at least one RFID Pack Certified Label and packed with at least one RFID tagged item, a scanner, and a processor coupled to the scanner; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0021] items are collected within a container; [0024] item tags are RFID tags; [0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0026] integrity tag is an RFID tag; [0026] integrity tag may 
and scanning the at least one RFID Pack Certified Label such that the scanner looks for a larger form factor, RFID Pack Certified Label to demonstrate that the at least one carton has been received, wherein the process combines data captured from the RFID Pack Certified label with other data from a source. ([0048] container may be scanned upon arrival; [0050] reader interrogates integrity tag; [0028] reader interrogates item tags to obtain a count of item tags; [0029] reader compares count of item tags to count stored on integrity tag to certify accurate count; [0032] if integrity data is faulty, reader may communicate with a back office database to determine correct information)
To the extent that Zhu does not disclose that the processor coupled to the scanner is external to the tag, such as an external computing device, Matsen discloses that the RFID chamber is in communication with a server and a computing device having a processing system. See Matsen Fig. 1, paragraph [0016]. Matsen also discloses that the enclosure may include a recognition component, and that the recognition component may include an optical recognition component. Matsen, paragraph [0017]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to combine the RFID item tag system of Zhu with the RFID chamber of Matsen in order to read “any group of items that are streaming through a particular location. Matsen, paragraph [0014].
Claim 15:
Zhu in view of Matsen discloses the elements of claim 11, above. Zhu also discloses:
wherein the RFID Pack Certified Label certifies accurate count of the carton. ([0028] reader interrogates item tags to obtain a count of item tags; [0029] reader compares count of item tags to count stored on integrity tag to certify accurate count)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) in view of E. P. Publication No. 3 065 091 to Ghisa et. al. (“Ghisa”) and further in view of U.S. Patent Publication No. 2007/0102506 to Stevens et. al. (“Stevens”).
Claim 2:
Zhu in view of Matsen and Ghisa discloses the elements of claim 1, above. Zhu also discloses that the reading may be initiated by a user (paragraph [0048]), and that the reader may include user interface elements (paragraph [0054]). This is highly suggestive of a button to initiate the read process. None of Zhu, Matsen, or Ghisa explicitly disclose a user pressing a start button to initiate the reading. However, Stevens discloses:
wherein the RFID read process is initiated by a user pressing a start button on a processing unit linked to the RFID read chamber. ([0030] reader includes interface having a query whether to begin the scan process and a “Yes” button and a “No” button; reader may be a pocket PC (processing unit); [0031] RFID reader begins reading responsive to user pressing the “Yes” button)
Zhu discloses user-initiated reading via a scanner with user-interface elements. Stevens discloses a scanner with a start button. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RFID scanning system .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) in view of E. P. Publication No. 3 065 091 to Ghisa et. al. (“Ghisa”) and further in view of U.S Patent No. 10,163,071 to Quan et. al. (“Quan”).
Claim 6:
Zhu in view of Matsen and Ghisa discloses the elements of claim 1, above. Zhu also discloses that the integrity tag may include security features to prevent removal and replacement of the integrity tag (paragraph [0055]). Neither Zhu nor Matsen explicitly disclose deactivation of a removed or cut tag. However, Quan discloses:
wherein if the label is removed or cut the label is deactivated or detuned. (col. 3, l. 66 – col. 4, l. 2 removal of the RFID tag may trigger a deactivate provision without further operator intervention)
Zhu discloses security features to prevent removal and replacement of the integrity tag. Quan discloses deactivating a RFID tag in the event of removal. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the RFID label of Quan .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2014/0091931 to Cova et. al. (“Cova”).
Claim 7:
Zhu discloses the following elements:
A process for radio frequency identification (RFID) certification of carton content, the process comprising: ([0006]-[0007] tracking a plurality of items using RFID technology)
preparing at least one carton with a plurality of RFID tagged items; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0021] items are collected within a container; [0024] item tags are RFID tags)
reading the plurality of RFID tagged items by at least one RFID reader to get a first information; ([0020] system includes a reader and a plurality of item tags; item tags are each associated with an item; [0024] reader interrogates item tags to retrieve item information)
sending the first information to a reader of a processing unit; ([0036] integrity tag includes controller, communication unit, and memory; [0028] reader may interrogate item tags and store item level information on the integrity tag)
comparing a second information retrieved from a database to the first information and if there is a mismatch between the first and the second information manually performing an evaluation. ([0025] reader interrogates integrity tag (carton ID), retrieves stored information on item tags, and compares the information to information obtained from individual item tags; [0052] if comparison is unsuccessful the system outputs an alarm signal; [0054] system displays alarm conditions on user-interaction device)
That the system causes an alarm condition to be displayed on a user-interaction device when there is a mismatch is highly suggestive of a user performing a manual evaluation. Additionally, the manual evaluation is a conditional limitation, and that if there is no mismatch, the claimed process ends after the comparison. Therefore, the claim is met by Zhu. Nevertheless, in the interest of advancing prosecution, Cova discloses that “sensor events can be reported to the monitoring server so that events can be reviewed and managed by a user.” Cova, paragraph [0094]. Cova also discloses that the sensors can be coupled with container monitoring devices. Cova, paragraph [0094]-[0095]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the integrity tag alarm and display system of Zhu a process in which a user manually reviews an alarm condition as taught by Cova since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 8:
Zhu in view of Cova discloses the elements of claim 7, above. Zhu also discloses:
wherein the reading the plurality of RFID tagged items is completed by a scanner. ([0048] a user may scan the container to read item tags)

Zhu in view of Cova discloses the elements of claim 7, above. Zhu also discloses:
wherein the at least one carton is at pallet level. ([0019] a pallet is interchangeable with a container – the container level is the pallet level; [0025] integrity tag verifies the integrity of the container; integrity tag is read by the reader)
Claim 10:
Zhu in view of Cova discloses the elements of claim 7, above. Zhu also discloses:
wherein the at least one carton represents multiple stock keeping units. ([0003] there may be a plurality of items in a container; [0020] system may be various types of items subject to inventory control; [0022] each item tag identifies class of item, product name or number, serial number etc.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and further in view of U.S Patent Publication No. 2014/0222710 to Wheelock et. al. (“Wheelock”).
Claim 13:
Zhu in view of Matsen discloses the elements of claim 12, above. Zhu also discloses that the container may be scanned upon arrival after shipping (paragraph [0048]). Zhu does not explicitly disclose that the other data from a source is advance shipping notice data. However, Wheelock discloses:
wherein the data from the source is comparison of advanced shipping notice (ASN) data. ([0031] contents of the shipment are described by an advance shipping notice, and 
Zhu highly suggests using advance shipping notice to verify a scan of a carton level RFID tag. Wheelock discloses that information derived from an ASN is compared with scanned information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the arrival scan and database information of Zhu with the arrival scan and ASN information of Wheelock in order to “determine whether extra cartons were received, expected cartons were missing, or received cartons were damaged.” Wheelock, paragraph [0065]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0040682 to Zhu et. al. (“Zhu”) in view of U.S Patent Publication No. 2010/0052911 to Matsen et. al. (“Matsen”) and in view of E. P. Publication No. 3 065 091 to Ghisa et. al. (“Ghisa”).
Claim 14:
Zhu in view of Matsen discloses the elements of claim 11, above. Zhu also discloses that a tag may be affixed to the carton (paragraph [0033]), and that the integrity tag may be a label including a printed barcode (paragraph [0026]). Zhu does not explicitly disclose that the label may include a QR code. However, Ghisa discloses:
wherein the at least on RFID Pack Certified Label comprises a 2-D code. ([0026]-[0027] a two layered label including a QR code and an RFID tag may be applied to a product)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628